Citation Nr: 1829498	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  12-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for pes planus.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for any neurological disorder other than sensory neuropathy associated with the left foot from numerous surgeries. 

4. Entitlement to a disability rating in excess of 20 percent for residuals of plantar wart removal of the left foot. 

5. Entitlement to an initial rating in excess of 10 percent for sensory neuropathy, left foot.

6.  Entitlement to a rating in excess of 50 percent for the period from January 17, 2013 to May 18, 2014 for major depressive disorder.

7.  Entitlement to a rating in excess of 70 percent for the period since May 19, 2014 for major depressive disorder.

8.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU) for the period prior to April 22, 2009.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from April 1993 to February 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2016, the Board, in part, remanded these issues for additional development.

In a May 2017 Supplemental Statement of the Case (SOC), the RO, in part, denied the Veteran's claim for service connection for a pes planus disability without first addressing whether new and material evidence had been presented to reopen the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran was previously represented by private attorney George T. Sink.  In March 2018, George T. Sink withdrew representation and the Veteran specifically acknowledged and agreed to the withdrawal.  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time.

The issues of entitlement to service connection for pes planus, entitlement to service connection for any neurological disorder other than sensory neuropathy, entitlement to a disability rating in excess of 20 percent for residuals of plantar wart removal of the left foot, entitlement to an initial rating in excess of 10 percent for sensory neuropathy, left foot, entitlement to a rating in excess of 50 percent for the period from January 17, 2013 to May 18, 2014 for major depressive disorder, entitlement to a rating in excess of 70 percent for the period since May 19, 2014 for major depressive disorder and entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU) for the period prior to April 22, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed February 2008 rating decision, the RO denied service connection for a pes planus disability. 

2.  Evidence received since the February 2008 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a pes planus disability.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.113 (2017).

2.  New and material evidence has been received since the February 2008 denial, and the claim of entitlement to service connection for a pes planus disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran filed a claim for service connection for a pes planus disability which was denied in a February 2008 rating decision on the basis that the evidence failed to show that the Veteran's pes planus disability was related to his service.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the February 2008 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for a pes planus disability in March 2010. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the February 2008 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the February 2008 rating decision includes a March 2011 VA podiatry note in which the treating provider indicated that the Veteran's pes planus was related to his plantar wart and it was his feeling that the Veteran's time in the military aggravated his pes planus. 

The prior denial of service connection for a pes planus disability was based on a lack of evidence that there was a relationship between the Veteran's pes planus disability and his service.  The VA physician's March 2010 treatment note indicated that the Veteran had a current pes planus disability that was aggravated by his service.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a pes planus disability have been met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a pes planus disability is reopened.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

The Board notes that a remand is necessary due to the submission of additional evidence which requires the issuance of an SSOC.  Notably, the additional evidence includes voluminous VA treatment records as well as multiple VA examinations that have taken place since the last SSOC issued in May 2017. The additional evidence submitted since the last SOC and SSOC contains pertinent findings related to the Veteran's claims. 

In January 2018, the Board sent the Veteran a letter asking if he would like to waive RO jurisdiction of the new VA medical records.  The Board's letter informed him that he had 45 days to respond, and if he did not respond within 45 days, the Board would assume that he wanted the Board to remand the appeal for RO review. 

Unfortunately, no response was received from the Veteran.  Accordingly these issues are remanded for review by the RO with issuance of an SSOC.

On remand, the agency of original jurisdiction should issue a new SSOC that considers the evidence received since the May 2017 SSOC.


Accordingly, the case is REMANDED for the following action:

Issue an SSOC pertaining to the Veteran's claims. The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


